UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland 251811499 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive Harrisburg, Pennsylvania 17102 (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(717) 236-4400 Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). ¨ Yesx No As of June 30, 2007, the number of Class A common shares of beneficial interest outstanding was 40,986,779. 1 Table of Contents Hersha Hospitality Trust Table of Contents for Quarterly Report on Form 10-Q Item No. Page PART I.FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Consolidated Balance Sheets as of June 30, 2007 [Unaudited] and December 31, 2006 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2007 and 2006 [Unaudited] 4 Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2007 and 2006 [Unaudited] 6 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 36 PART II.OTHER INFORMATION 37 Item 1. Legal Proceedings. 37 Item 1.A Risk Factors. 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 37 Item 3. Default Upon Senior Securities. 37 Item 4. Submission of Matters to a Vote of Security Holders. 37 Item 5. Other Information. 37 Item 6. Exhibits. 38 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2007 [UNAUDITED] AND DECEMBER 31, 2006 [IN THOUSANDS, EXCEPT SHARE AMOUNTS] June30, 2007 December31, 2006 Assets: Investment in Hotel Properties, net of Accumulated Depreciation $ 901,914 $ 807,784 Investment in Joint Ventures 58,174 50,234 Development Loans Receivable 44,716 47,016 Cash and Cash Equivalents 9,571 10,316 Escrow Deposits 16,574 14,927 Hotel Accounts Receivable, net of allowance for doubtful accounts of $50 and $30 10,219 4,608 Deferred Costs, net of Accumulated Amortization of $2,270 and $1,543 8,724 7,525 Due from Related Parties 2,237 4,059 Intangible Assets, net of Accumulated Amortization of $758 and $618 5,720 5,594 Other Assets 18,646 16,145 Total Assets $ 1,076,495 $ 968,208 Liabilities and Shareholders’ Equity: Line of Credit $ 48,800 $ 24,000 Mortgages and Notes Payable, net of unamortized discount of $85 and $1,312 631,559 556,542 Accounts Payable, Accrued Expenses and Other Liabilities 16,149 14,740 Dividends and Distributions Payable 9,354 8,985 Due to Related Parties 3,555 3,297 Total Liabilities 709,417 607,564 Minority Interests: Common Units $ 36,953 $ 25,933 Interest in Consolidated Joint Ventures 2,671 3,092 Total Minority Interests 39,624 29,025 Shareholders' Equity: Preferred Shares - 8% Series A, $.01 Par Value, 29,000,000 Shares Authorized, 2,400,000 Shares Issued and Outstanding at June 30, 2007 and December 31, 2006, respectively.(Aggregate Liquidation Preference $60,000 at June 30, 2007 and December 31, 2006, respectively) 24 24 Common Shares - Class A, $.01 Par Value, 80,000,000 Shares Authorized, 40,986,779 and 40,671,950 Shares Issued and Outstanding at June 30, 2007 and December 31, 2006, respectively. 410 405 Common Shares - Class B, $.01 Par Value, 1,000,000 Shares Authorized, None Issued and Outstanding - - Accumulated Other Comprehensive Income 221 233 Additional Paid-in Capital 390,993 381,592 Distributions in Excess of Net Income (64,194 ) (50,635 ) Total Shareholders' Equity 327,454 331,619 Total Liabilities and Shareholders’ Equity $ 1,076,495 $ 968,208 The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 3 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended Six Months Ended June30, 2007 June30, 2006 June30, 2007 June30, 2006 Revenue: Hotel Operating Revenues $ 63,478 $ 38,226 $ 109,868 $ 62,155 Interest Income from Development Loans 1,331 295 2,634 723 Land Lease Revenue 1,117 - 2,205 - Hotel Lease Revenue 195 - 332 - Other Revenues 186 187 327 353 Total Revenues 66,307 38,708 115,366 63,231 Operating Expenses: Hotel Operating Expenses 34,544 21,392 63,613 37,350 Hotel Ground Rent 190 216 439 378 Land Lease Expense 619 - 1,233 - Real Estate and Personal Property Taxes and Property Insurance 2,891 1,460 5,787 2,947 General and Administrative 1,621 1,812 3,832 2,976 Depreciation and Amortization 8,560 4,609 16,801 8,405 Total Operating Expenses 48,425 29,489 91,705 52,056 Operating Income 17,882 9,219 23,661 11,175 Interest Income 323 322 454 480 Interest Expense 10,975 5,923 21,285 11,541 Loss on Debt Extinguishment - 908 - 1,163 Income (Loss) before income from Unconsolidated Joint Venture Investments, Minority Interests and Discontinued Operations 7,230 2,710 2,830 (1,049 ) Income (Loss) from Unconsolidated Joint Venture Investments 1,741 769 904 (341 ) Income (Loss) before Minority Interests and Discontinued Operations 8,971 3,479 3,734 (1,390 ) Income (Loss) allocated to Minority Interests in Continuing Operations 1,176 690 176 (325 ) Income (Loss) from Continuing Operations 7,795 2,789 3,558 (1,065 ) Discontinued Operations, net of minority interests (Note 12): Gain on Disposition of Hotel Properties - 434 - 434 Income from Discontinued Operations - 153 - 123 Income from Discontinued Operations - 587 - 557 Net Income (Loss) 7,795 3,376 3,558 (508 ) Preferred Distributions 1,200 1,200 2,400 2,400 Net Income (Loss) applicable to Common Shareholders $ 6,595 $ 2,176 $ 1,158 $ (2,908 ) The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 4 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS Three Months Ended Six Months Ended June30, 2007 June30, 2006 June30, 2007 June30, 2006 Earnings Per Share: BASIC Income (Loss) from continuing operations applicable to common shareholders $ 0.16 $ 0.06 $ 0.03 $ (0.15 ) Income from Discontinued Operations $ - $ 0.03 $ - $ 0.02 Net Income (Loss) applicable to common shareholders $ 0.16 $ 0.09 $ 0.03 $ (0.13 ) DILUTED* Income (Loss) from continuing operations applicable to common shareholders $ 0.16 $ 0.06 $ 0.03 $ (0.15 )** Income from Discontinued Operations $ - $ 0.03 $ - $ 0.02 ** Net Income (Loss) applicable to common shareholders $ 0.16 $ 0.09 $ 0.03 $ (0.13 )** Weighted Average Common Shares Outstanding: Basic 40,642,569 25,469,708 40,590,499 22,903,225 Diluted* 40,842,832 25,564,362 40,762,164 22,903,225 ** * Income allocated to minority interest in the Partnership has been excluded from the numerator and Partnership units have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including these amounts in the numerator and denominator would have no impact.Weighted average Partnership units outstanding for the three months ended June 30, 2007 and 2006 were 4,899,856 and 3,492,177, respectively.Weighted average Partnership units outstanding for the six months ended June 30, 2007 and 2006 were 4,653,575 and 3,324,977, respectively. ** For the six months ended June 30, 2006, 82,892 weighted average unvested stock awards have been omitted from the denominator for the purpose of computing diluted earnings per share since the effect of including this amount in the denominator would be anti-dilutive to loss from continuing operations applicable to common shareholders. The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 5 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS] June30, 2007 June30, 2006 Operating activities: Net Income (Loss) $ 3,558 $ (508 ) Adjustments to reconcile net income to net cash provided by operating activities: Gain on disposition of hotel assets held for sale - (497 ) Depreciation 16,619 8,591 Amortization 911 563 Debt extinguishment - 1,163 Income (loss) allocated to minority interests 176 (238 ) Equity in (income) loss of unconsolidated joint ventures (904 ) 341 Distributions from unconsolidated joint ventures 1,083 1,135 Gain recognized on change in fair value of derivative instrument (36 ) (65 ) Stock based compensation expense 293 103 Change in assets and liabilities: (Increase) decrease in: Hotel accounts receivable (5,556 ) (3,217 ) Escrows (912 ) (1,326 ) Other assets (525 ) 870 Due from related party 2,710 (986 ) Increase (decrease) in: Due to related party 258 178 Accounts payable and accrued expenses 1,271 3,954 Net cash provided by operating activities 18,946 10,061 Investing activities: Purchase of hotel property assets (32,393 ) (144,816 ) Capital expenditures (8,370 ) (5,124 ) Proceeds from disposition of hotel assets held for sale - 3,665 Deposits on hotel acquisitions (4,000 ) (15,207 ) Cash paid for franchise fee intangible (66 ) (48 ) Repayment of notes receivable 30 1,843 Investment in development loans receivable (30,700 ) (33,116 ) Repayment of development loans receivable 33,000 33,550 Distributions from unconsolidated joint venture 300 3,153 Advances and capital contributions to unconsolidated joint ventures (1,602 ) (4,018 ) Net used in investing activities (43,801 ) (160,118 ) Financing activities: Proceeds from borrowings under line of credit, net 24,800 32,034 Principal repayment of mortgages and notes payable (10,369 ) (57,796 ) Proceeds from mortgages and notes payable 28,543 119,933 Settlement of interest rate derivative - 79 Cash paid for deferred financing costs (106 ) (455 ) Proceeds from issuance of common stock - 63,766 Stock issuance costs - (413 ) Distributions to partners in consolidated joint ventures (190 ) (150 ) Dividends paid on common shares (14,646 ) (7,336 ) Dividends paid on preferred shares (2,400 ) (2,400 ) Distributions paid on common partnership units (1,522 ) (1,139 ) Net cash provided by financing activities 24,110 146,123 Net decrease in cash and cash equivalents (745 ) (3,934 ) Cash and cash equivalents - beginning of year 10,316 8,780 Cash and cash equivalents - end of quarter $ 9,571 $ 4,846 The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 6 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 1 — BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Hersha Hospitality Trust (“we” or the “Company”) have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the general instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and notes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. Recent Accounting Pronouncements SFAS No.157 In September2006, the FASB issued Statement of Financial Accounting Standards No.157, “Fair Value Measurements” (“SFAS No.157”). SFAS No.157 establishes a new definition of fair value, provides guidance on how to measure fair value and establishes new disclosure requirements of assets and liabilities at their fair value measurements. SFAS No.157 is effective for fiscal years beginning after November15, 2007. The Company has not determined whether the adoption of SFAS No.157 will have a material effect on the Company’s financial statements. SFAS No. 159 In February2007, the FASB issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No.115” (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value and requires certain disclosures for amounts for which the fair value option is applied.This standard is effective as of the beginning of an entity’s first fiscal year that begins after November15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November15, 2007, provided the entity also elects to apply the provisions of Statement 157. The Company has not determined whether the adoption of SFAS No.159 will have a material effect on the Company’s financial statements. 7 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 2 — INVESTMENT IN HOTEL PROPERTIES Investment in Hotel Properties consists of the following at June 30, 2007 and December 31, 2006: June30, 2007 December31, 2006 Land $ 166,159 $ 135,943 Buildings and Improvements 705,519 640,666 Furniture, Fixtures and Equipment 101,246 88,179 Construction in Progress 6,974 4,359 979,898 869,147 Less Accumulated Depreciation (77,984 ) (61,363 ) Total Investment in Hotel Properties $ 901,914 $ 807,784 2007 Transactions During the six months ended June 30, 2007 we acquired the following wholly owned hotel properties: 2007 Acquisitions Hotel Acquisition Date Land Buildings and Improvements Furniture Fixtures and Equipment Franchise Fees and Loan Costs Total Purchase Price Fair Value of Assumed Debt and Capital Lease Residence Inn, Langhorne, PA 1/8/2007 $ 1,463 $ 12,125 $ 2,170 $ 99 $ 15,857 - Residence Inn, Carlisle, PA 1/10/2007 1,015 7,511 1,330 89 9,945 7,000 Holiday Inn Express, Chester, NY 1/25/2007 1,500 6,701 1,031 210 9,442 6,700 Hampton Inn - Seaport, New York, NY 2/1/2007 7,816 19,056 1,729 986 29,587 20,202 Hotel 373 and Starbucks Lease - 5th Avenue, New York, NY 6/1/2007 14,239 16,778 3,294 11 34,322 22,000 Nevins Street,Brooklyn, NY 6/11/2007 4,339 - - - 4,339 - Total 2007 Wholly Owned Acquisitions $ 30,372 $ 62,171 $ 9,554 $ 1,395 $ 103,492 $ 55,902 In connection with the 2007 acquisitions we acquired $781 in working capital.In addition to cash and assumed debt, consideration included $2,100 in deposits made in 2006. Included in the purchase price of Residence Inn, Langhorne, PA is $226 that was reimbursed to entities that are owned in part by certain executives and trustees of the Company. Interest rates on debt assumed in the acquisition of the Residence Inn, Carlisle, PA and the Holiday Inn Express & Suites, Chester, NY were at market rates.We assumed $19,250 in debt with the acquisition of the Hampton Inn-Seaport, New York, NY bearing interest at a fixed rate of 6.36% which was determined to be above market rates.We recorded a premium of $952 related to the assumption of this debt. In the acquisition of Hotel 373 – 5th Avenue, New York, NY, we assumed $22,000 in variable rate debt bearing interest at LIBOR plus 2.00% and an interest rate cap which effectively caps interest on this debt at 7.75%.The debt matures and the interest rate cap terminates on April 9, 2009.The interest rate cap had a fair value of $15 on the date of acquisition. The Residence Inn, Carlisle, PA and the Hampton Inn-Seaport, New York, NY were acquired from entities that are owned by certain of the Company’s executives and trustees.Included in the consideration for the Residence Inn, Carlisle, PA were 119,818 units in our operating partnership valued at $11.10 per unit that were issued to sellers that are not affiliated with the Company.Consideration for the Hampton Inn-Seaport, New York, NY, included 15,016 units of our operating partnership valued at $11.20 per unit and an $8,208 note payable.The operating partnership units were issued to certain executives and affiliated trustees of the Company and the note payable was with entities that are owned in part by certain executives and affiliated trustees of the Company.On May 24, 2007 the note payable was fully repaid.Interest expense of $106 and $212 was incurred on the notes payable during the three and six months ended June 30, 2007, respectively.Included in the consideration for the Hotel 373 – 5th Avenue, New York, NY were 1,000,000 units in our operating partnership valued at $12.32 per unit that were issued to a seller that is not affiliated with the Company. 8 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 2 — INVESTMENT IN HOTEL PROPERTIES (CONTINUED) The purchase agreement entered into for the 2006 acquisition of the Courtyard, Langhorne, PA; the Fairfield Inn, Bethlehem, PA; and the Fairfield Inn, Mt. Laurel, NJ contained certain provisions that entitle the seller to an earn-out of up to $2,500 based on the collective Net Operating Income thresholds of the three properties, as defined.The earn-out period expires on September 30, 2007.Based on current projections, no earn-out is expected to be paid by the Company to the seller.On December 28, 2006, we closed on the acquisition of seven Summerfield Suites.The purchase agreement for this acquisition contained certain provisions that entitle the seller to an earn-out of up to $6,000 based on the Net Operating Income of the properties, as defined.The earn-out period expires on December 31, 2009.On January 8, 2007, we closed on the acquisition of the Residence Inn, Langhorne, PA.The purchase agreement for this acquisition contained certain provisions that entitle the seller to an earn-out of up to $1,000 based on the Net Operating Income of the property, as defined.The earn-out period expires on August 31, 2008.We are currently unable to determine whether amounts will be paid under these two earn-out provisions since significant time remains until the expiration of the earn-out periods.Due to uncertainty of the amounts that will ultimately be paid, if any, no accrual has been recorded on the consolidated balance sheet for amounts due under these earn-out provisions.In the event amounts are payable under these provisions, payments made will be recorded as additional consideration given for the properties. All of the newly acquired wholly owned hotels are leased to our wholly owned taxable REIT subsidiary (TRS), 44 New England Management Company and all are managed by Hersha Hospitality Management, LP (“HHMLP”).HHMLP is owned by three of the Company’s executives, two of its affiliated trustees and other investors that are not affiliated with the Company. The following condensed pro forma financial information is presented as if 5 properties acquired in 2007 and 16 properties acquired in 2006 had been consummated as of January 1, 2006. Properties acquired without any operating history are excluded from the condensed pro forma operating results. The condensed pro forma information is not necessarily indicative of what actual results of operations of the Company would have been assuming the acquisitions had been consummated at the beginning of the years presented, nor does it purport to represent the results of operations for future periods. For the Three Months Ended For the Six Months Ended June30, 2007 June30, 2006 June30, 2007 June30, 2006 Pro Forma Total Revenues $ 66,630 $ 58,527 $ 116,195 $ 100,263 Pro Forma Income from Continuing Operations applicable to Common Shareholders $ 7,795 $ 2,718 $ 3,537 $ (917 ) Income from Discontinued Operations - 153 - 123 Pro Forma Net Income 7,795 2,871 3,537 (794 ) Preferred Distributions 1,200 1,200 2,400 2,400 Pro Forma Net Income (Loss) applicable to Common Shareholders $ 6,595 $ 1,671 $ 1,137 $ (3,194 ) Pro Forma Income (Loss) applicable to Common Shareholders per Common Share Basic $ 0.16 $ 0.07 $ 0.03 $ (0.14 ) Diluted $ 0.16 $ 0.07 $ 0.03 $ (0.14 ) Weighted Average Common Shares Outstanding Basic 40,642,569 25,469,708 40,590,499 22,903,225 Diluted 40,842,832 25,564,362 40,762,164 22,903,225 9 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 3 — INVESTMENT IN UNCONSOLIDATED JOINT VENTURES We account for our investment in the following unconsolidated joint ventures using the equity method of accounting.As of June 30, 2007 and December 31, 2006 our investment in unconsolidated joint ventures consists of the following: Percent Owned June 30, 2007 December 31, 2006 PRA Glastonbury, LLC 48.0 %* 1,158 463 Inn American Hospitality at Ewing, LLC 50.0 % 1,265 1,414 Hiren Boston, LLC 50.0 % 5,004 4,871 SB Partners, LLC 50.0 % 2,221 2,213 Mystic Partners, LLC 8.8%-66.7 % 38,512 39,180 PRA Suites at Glastonbury, LLC 48.0 %* 2,812 2,093 Metro 29th Street Associates, LLC 50.0 % 7,202 - $ 58,174 $ 50,234 *Percent owned was 40.0% through March 31, 2007.On April 1, 2007 our percent owned increased to 48.0% Any difference between the carrying amount of these investments and the underlying equity in net assets is amortized over the expected useful lives of the properties and other intangible assets. On April 1, 2007, we increased our investment in PRA Glastonbury, LLC, the owner of the Hilton Garden Inn, Glastonbury, CT, and PRA Suites at Glastonbury, LLC, the owner of the Homewood Suites, Glastonbury, CT by acquiring an additional 8% preferred interest from our partner in each venture.The purchase prices for our additional equity interests were $780 and $716 for PRA Glastonbury, LLC and PRA Suites at Glastonbury, LLC, respectively. On February 1, 2007 we acquired a 50.0% interest in Metro 29th Street Associates, LLC (“Metro 29th”), the lessee of the 228 room Holiday Inn Express-Manhattan, New York, NY, for approximately $6,817. Metro 29th holds a twenty five year lease with certain renewal options at the end of the lease term.We also acquired an option to acquire a 50% interest in the entity that owns the Holiday Inn Express-Manhattan.The option is exercisable after February 1, 2012 or upon termination of Metro 29th Street’s lease of the hotel and expires at the end of the lease term.The fair value of the option was $933 at the time of acquisition and is recorded in other assets on our consolidated balance sheet.We issued 694,766 units in our operating partnership valued at $11.15 per unit for our interest in Metro 29th and the option.Metro 29th Street entered into an agreement with Metro 29th Sublessee, LLC, a joint venture owned by 44 New England and our joint venture partner, to sublease the hotel property.The hotel is managed by HHMLP. The following tables set forth the total assets, liabilities, equity and components of net income, including the Company’s share, related to the unconsolidated joint ventures discussed above as of June 30, 2007 and December 31, 2006 and for the three and six months ended June 30, 2007 and 2006. 10 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 3 — INVESTMENT IN UNCONSOLIDATED JOINT VENTURES (CONTINUED) Balance Sheets June30, 2007 December31, 2006 Investment in hotel properties, net $ 236,982 $ 244,113 Other Assets 32,903 24,496 Assets $ 269,885 $ 268,609 Liabilities and Equity Mortgages and notes payable $ 212,155 $ 211,576 Other liabilities 16,325 11,687 Equity 41,405 45,346 Total Liabilities and Equity $ 269,885 $ 268,609 Statements of Operations Three Months Ended Six Months Ended June30, 2007 June30, 2006 June30, 2007 June30, 2006 Room Revenue $ 26,368 $ 22,745 $ 45,290 $ 39,169 Other Revenue 8,196 8,410 15,227 14,604 Operating Expenses (20,390 ) (19,726 ) (38,405 ) (36,520 ) Interest Expense (3,881 ) (3,956 ) (7,630 ) (7,469 ) Lease Expense (1,694 ) (96 ) (2,613 ) (213 ) Property Taxes and Insurance (1,490 ) (1,334 ) (2,905 ) (2,623 ) Federal and State Income Taxes (108 ) (142 ) (108 ) (142 ) Depreciation, Amortization, and Other (6,257 ) (6,087 ) (11,727 ) (11,171 ) Net Income (loss) $ 744 $ (186 ) $ (2,871 ) $ (4,365 ) Equity income recognized during the three and six months ended June 30, 2007 and 2006 for our Investments in Unconsolidated Joint Ventures are as follows: Three Months Ended Six Months Ended June30, 2007 June30, 2006 June30, 2007 June30, 2006 HT/CNL Metro Hotels, LP $ - $ 193 $ - $ 231 PRA Glastonbury, LLC 53 30 61 (229 ) Inn American Hospitality at Ewing, LLC 83 71 71 81 Hiren Boston, LLC 380 108 134 (226 ) SB Partners, LLC 138 76 9 (55 ) Mystic Partners, LLC 655 291 247 (143 ) PRA Suites at Glastonbury, LLC (2 ) - (3 ) - Metro 29th Street Associates, LLC 434 - 385 - Total income (loss) from unconsolidated joint venture investments $ 1,741 $ 769 $ 904 $ (341 ) 11 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 4 — DEVELOPMENT LOANS RECEIVABLE AND LAND LEASES We have approved mortgage lending to entities, including entities in which our executive officers and affiliated trustees own an interest, to enable such entities to construct hotels and conduct related improvements on specific hotel projects at interest rates ranging from 10.0% to 11.0% (“Development Line Funding”). As of June 30, 2007 and December 31, 2006, we had Development Loans Receivable of $44,716 and $47,016, respectively. Interest income included in “Interest Income — Development Loans,” was $1,331 and $295 for the three months ended June 30, 2007 and 2006, respectively and $2,634 and $723 for the six months ended June 30, 2007 and 2006, respectively.Accrued interest on our development loans receivable was $913 as of June 30, 2007 and $883 as of December 31, 2006. As of June 30, 2007, our development loans receivable balance consisted of the following: Hotel Property Borrower Principal Outstanding 6/30/2007 Interest Rate Maturity Date Sheraton - JFK Airport, NY Risingsam Hospitality, LLC $ 10,016 10 % September 30, 2007 Holiday Inn Express - 29th Street, NY Brisam Management, LLC 15,000 10 % May 30, 2008 Hampton Inn & Suites - West Haven, CT 44 West Haven Hospitality, LLC 2,000 10 % October 9, 2007 Hilton Garden Inn - New York, NY York Street LLC 15,000 11 % July 1, 2008 Hampton Inn - Smithfield, RI 44 Hersha Smithfield, LLC 2,000 10 % October 9, 2007 Homewood Suites - Newtown, PA Reese Hotels, LLC 700 11 % June 1, 2008 $ 44,716 As of December 31, 2006 our development loans receivable balance consisted of the following: Hotel Property Borrower Principal Outstanding 12/31/2006 Interest Rate Maturity Date Sheraton - JFK Airport, NY Risingsam Hospitality, LLC $ 9,016 10 % March 30, 2007 Hilton Garden Inn - Union Square, NY Risingsam Union Square, LLC 10,000 10 % May 31, 2007 Holiday Inn Express - 29th Street, NY Brisam Management, LLC 15,000 10 % May 31, 2007 Boutique Hotel - Manhattan, NY Brisam East 52, LLC 3,000 10 % December 6, 2007 Boutique Hotel - Manhattan, NY Brisam Greenwich, LLC 10,000 10 % September 12, 2007 $ 47,016 12 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 4 — DEVELOPMENT LOANS RECEIVABLE AND LAND LEASES (CONTINUED) We acquire land and improvements and lease them to entities, including entities in which our executive officers and affiliated trustees own an interest, to enable such entities to construct hotels and related improvements on the leased land.The land is leased under fixed lease agreements which earn rents at a minimum rental rate of 10% of our net investment in the leased property. Additional rents are paid by the lessee for the interest on the mortgage, real estate taxes and insurance. Revenues from our land leases are recorded in land lease revenue on our consolidated statement of operations.All expenses related to the land leases are recorded in operating expenses as land lease expense.Leased land and improvements are included in investment in hotel properties on our consolidated balance sheet.As of June 30, 2007 our investment in leased land and improvements consists of the following: Investment In Leased Properties Location Land Improvements Other Total Investment Debt Net Investment Acquisition/ Lease Date Lessee 440 West 41st Street, New York, NY $ 10,735 $ 11,051 $ 196 $ 21,982 $ 12,100 $ 9,882 7/28/2006 Metro Forty First Street, LLC 39th Street and 8th Avenue, New York, NY 21,774 - 541 22,315 13,250 9,065 6/28/2006 Metro 39th Street Associates, LLC Nevins Street, Brooklyn, NY 4,339 - - 4,339 - 4,339 6/11/2007 H Nevins Street Associates, LLC* Total $ 36,848 $ 11,051 $ 737 $ 48,636 $ 25,350 $ 23,286 * Indicates lessee is a related party 13 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 5 — OTHER ASSETS Other Assets consisted of the following at June 30, 2007 and December 31, 2006: June 30, 2007 December 31, 2006 Transaction Costs $ 245 $ 252 Deposits on Hotel Acquisitions 4,024 2,144 Investment in Statutory Trusts 1,548 1,548 Notes Receivable 2,549 2,438 Due from Lessees 1,982 2,318 Prepaid Expenses 2,943 3,533 Interest due on Development Loans to Non-Related Parties 805 871 Deposits on Property Improvement Plans 1,786 1,405 Hotel Purchase Option 933 - Other 1,831 1,636 $ 18,646 $ 16,145 Transaction Costs - Transaction costs include legal fees and other third party transaction costs incurred relative to entering into debt facilities, issuances of equity securities or acquiring interests in hotel properties are recorded in other assets prior to the closing of the respective transactions. Deposits on Hotel Acquisitions -Refundable deposits paid in connection with the acquisition of hotels, including accrued interest, are recorded in other assets. As of June 30, 2007, we had $4,000 in interest bearing deposits related to the acquisition of two hotel properties.These deposits each accrue interest at 10%.As of December 31, 2006, we had $2,000 in interest bearing depositsand $100 in non-interest bearing deposits related to the acquisition of hotel properties. The interest bearing deposit as of December 31, 2006 accrued interest at 10%. Investment in Statutory Trusts -We have an investment in the common stock of Hersha Statutory Trust I and Hersha Statutory Trust II. Our investment is accounted for under the equity method. Notes Receivable - Notes receivable as of June 30, 2007 and December 31, 2006 include notes receivable of $1,350 extended in November and December 2006 to the purchaser of the Holiday Inn Express, Duluth, GA; Comfort Suites, Duluth, GA; Hampton Inn, Newnan, GA; and the Hampton Inn Peachtree City, GA (collectively the “Atlanta Portfolio”). Each of these notes bear interest at 8% and have maturity dates of December 31, 2007 or January 1, 2008.Also included in notes receivable is a loan made to one of our partners in an unconsolidated joint venture in the amount of $1,000 bearing interest at 12% with a maturity date of December 27, 2007. Due from Lessees - Due from lessees represent rents due under our land lease and hotel lease agreements. Prepaid Expense - Prepaid expenses include amounts paid for property tax, insurance and other expenditures that will be expensed in the next twelve months. Interest due on Development Loans– Interest due on development loans represents interest income due from loans extended to non-related parties that is used to enable such entities to construct hotels and conduct related improvements on specific hotel projects. Deposits on Property Improvement Plans– Deposits on property improvement plans consists of amounts advanced to HHMLP that is to be used to fund capital expenditures as part of our property improvement programs at certain properties. 14 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 6 — DEBT Mortgages and Notes Payable The total mortgages payable balance at June 30, 2007 and December 31, 2006, was $579,598and $504,523, respectively, and consisted of mortgages with fixed and variable interest rates ranging from 4.0% to 9.0%. The maturities for the outstanding mortgages ranged from August 2008 to January 2032. Aggregate interest expense incurred under the mortgages payable totaled $8,436 and $4,774 for the three months ended June 30, 2007 and 2006, respectively and $16,370 and $9,084 for the six months ended June 30, 2007 and 2006, respectively. Based on our estimate of market interest rates, the fair value of the Company’s debt exceeded its carrying value by approximately $5,851 at June 30, 2007. We have two junior subordinated notes payable in the aggregate amount of $51,548 to the Hersha Statutory Trusts pursuant to indenture agreements. The $25,774 note issued to Hersha Statutory Trust I will mature on June 30, 2035, but may be redeemed at our option, in whole or in part, beginning on June 30, 2010 in accordance with the provisions of the indenture agreement. The $25,774 note issued to Hersha Statutory Trust II will mature on July 30, 2035, but may be redeemed at our option, in whole or in part, beginning on July 30, 2010 in accordance with the provisions of the indenture agreement. The note issued to Hersha Statutory Trust I bears interest at a fixed rate of 7.34% per annum through June 30, 2010, and the note issued to Hersha Statutory Trust II bears interest at a fixed rate of 7.173% per annum through July 30, 2010. Subsequent to June 30, 2010 for notes issued to Hersha Statutory Trust I and July 30, 2010 for notes issued to Hersha Statutory Trust II,the notes bear interest at a variable rate of LIBOR plus 3.0% per annum. Interest expense in amount of $959 and $946 was recorded for the three months ended June 30, 2007 and 2006, respectively and $1,915 and $1,870 for the six months ended June 30, 2007 and 2006, respectively. Revolving Line of Credit We have a revolving credit loan and security agreement with Commerce Bank, N.A. with a maximum amount of $100,000 and interest rate terms of either the bank’s prime rate of interest minus 0.75% or LIBOR available for the periods of 1, 2, 3, or 6 months plus 2.00%, at our discretion.This revolving credit loan replaced both the secured and unsecured lines of credit that we previously maintained. The Company maintained a line of credit balance of $48,800 at June 30, 2007 and $24,000 at December 31, 2006. The Company recorded interest expense of $1,046 and $264 related to the line of credit borrowings, for the three months ended June 30, 2007 and 2006, respectively and $1,996 and $664 for the six months ended June 30, 2007 and 2006, respectively.The weighted average interest rate on our Line of Credit for the three months ended June 30, 2007 and 2006 was 7.50% and 7.33%, respectively and 7.50% and 7.13% for the six months ended June 30, 2007 and 2006, respectively. Deferred Costs Costs associated with entering into mortgages and notes payable and our revolving line of credit are deferred and amortized over the life of the debt instruments. Amortization of deferred costs is recorded in interest expense. As of June 30, 2007, deferred costs were $8,724, net of accumulated amortization of $2,270.Deferred costs were $7,525, net of accumulated amortization of $1,543, as of December 31, 2006. Amortization of deferred costs for the three months ended June 30, 2007 and 2006 was $410 and $105 respectively and $756 and $163 for the six months ended June 30, 2007 and 2006, respectively. Debt Extinguishment As noted above, the Sovereign Bank Line of Credit was replaced by the Commerce Line of Credit in January 2006. As a result of this termination, we expensed $255 in unamortized deferred costs related to the origination of the Sovereign Bank Line of Credit, which are included in the Debt Extinguishment caption on the face of the consolidated statements of operations for the six months ended June 30, 2006. 15 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 6 — DEBT (CONTINUED) On April 7, 2006, we repaid $21,900 on our mortgage with Merrill Lynch for the Hampton Inn Herald Square property as a result of a debt refinancing. The new debt of $26,500 has a fixed interest rate of 6.085% and a maturity date of May 1, 2016. As a result of this extinguishment, we expensed $534 in unamortized deferred costs and prepayment penalties, which are included in the Debt Extinguishment caption on the face of the consolidated statements of operations for the three and six months ended June 30, 2006. On June 9, 2006, we repaid $34,200 on our mortgage with UBS for the McIntosh Portfolio, as a result of a debt refinancing. The new debt of $36,300 has a fixed interest rate of 6.33% and maturity date of June 11, 2016. As a result of this extinguishment, we expensed $374 in unamortized deferred costs, which are included in the Debt Extinguishment caption on the face of the consolidated statements of operations for the three and six months ended June 30, 2006. 16 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] NOTE 7 — COMMITMENTS AND CONTINGENCIES AND RELATED PARTY TRANSACTIONS We are the sole general partner in our operating partnership, Hersha Hospitality Limited Partnership (the “Partnership”) , which is indirectly the sole general partner of the subsidiary partnerships. The Company does not anticipate any losses as a result of our obligations as general partner in the Partnership. Management Agreements Our wholly owned TRS, 44 New England, engages eligible independent contractors, including HHMLP, as the property managers for hotels it leases from us pursuant to management agreements. Our management agreements with HHMLP provide for five-year terms andare subject to early termination upon the occurrence of defaults and certain other events described therein. As required under the REIT qualification rules, HHMLP must qualify as an “eligible independent contractor” during the term of the management agreements. Under the management agreements, HHMLP generally pays the operating expenses of our hotels. All operating expenses or other expenses incurred by HHMLP in performing its authorized duties are reimbursed or borne by our TRS to the extent the operating expenses or other expenses are incurred within the limits of the applicable approved hotel operating budget. HHMLP is not obligated to advance any of its own funds for operating expenses of a hotel or to incur any liability in connection with operating a hotel.Management agreements with other unaffiliated hotel management companies have similar terms. As of June 30, 2007, HHMLP managed forty five of the properties leased to our TRS.HHMLP also managed two consolidated joint venture hotel properties and four unconsolidated joint venture hotel properties in which we maintain an investment. For its services, HHMLP receives a base management fee, and if a hotelexceeds certain thresholds, an incentive management fee. The base management fee for a hotel is due monthly and is equal to 3% of gross revenues associated with each hotel managed for the related month. The incentive management fee, if any, for a hotel is due annually in arrears on the ninetieth day following the end of each fiscal year and is based upon the financial performance of the hotel. There were no incentive management feesfor the three and six months ended June 30, 2007 and 2006. For the three months ended June 30, 2007 and 2006, management fees incurred totaled $1,489 and $1,170, respectively, and $2,528 and $1,965 for the six months ended June 30, 2007 and 2006, respectively and are recorded as Hotel Operating Expenses.In addition, the Company incurred $30 related to the sale of one hotel in the second quarter of 2006. These fees are included in discontinued operations. Accounting and Information Technology Fees Each of the wholly owned hotels and consolidated joint venture hotel properties managed by HHMLP incurs a monthly accounting and information technology fee.
